Title: To James Madison from William Jarvis (Abstract), 8 April 1805
From: Jarvis, William
To: Madison, James


8 April 1805, Lisbon. “The Ship Erin in which came Mr Jerome Bonaparte got Prattic the 6th. after six days quarantine. He lodged at a public House with Mrs Bonaparte. He has been generally visited by the Officers of those Nations friendly to France, but only as a private individual of distinction. A Few Portuguese Nobility have visited him on the same foot but the Court being at Samora none of the Ministers could call on him. Among the rest I made an Unofficial Visit. He leaves here to-morrow for Paris.
“Another 74 sailed yesterday against the Algerines.

“Inclosed I have the honor to hand you a Copy o<f> a letter from Sir John Orde dated March 22nd 1805 to Mr Gambier & his letter of to day issuing the same.
“Several American seamen have lately been impressed on shore by boats Crews belonging to the British Ships of War but have invariably been given up, on an application by my Clerk.”
